Howard, J. (dissenting):
On the 30th,day of June, 1915, the common council of the city of Binghamton passed an ordinance appointing a committee of its members to investigate the board of education of the city. The plaintiff has brought a taxpayer’s action to restrain this investigation. The defendants have demurred to the complaint upon several grounds, but none are here for consideration except the contention that the complaint does not state a cause of action; and this involves the question as to whether the common council is authorized to investigate the board of education.
The charter of the city of Binghamton is a modern document. It is chapter 151 of the Laws of 1901. It must have been phrased by the Legislature with a full consciousness of the general policy of the State towards education; and of the ruling cases decided by the courts relative to that policy. Being thus conscious it undertook, in section 6 of the charter which it prepared for the city of Binghamton, to enumerate the city officers. It used this language: “The officers of the city shall be a mayor, * * * five commissioners of education.” And the Legislature divided the charter into chapters and each chapter is called a “title.” Each of these titles deals with a separate subject or department of the city government and “Title XVI” is styled the “Department of Education.” The Legislature, after expressly denominating the commissioners of education “officers of the city,” and, in speaking of them as a “body,” after having expressly styled that body the ‘'department of education, ” and ' ' board of education,” provides in section 11 that the common council “has power to investigate all city officers and departments.” Unless this plain language is modified by some other statute or by some construction of the courts it cannot be misunderstood. This power to investigate includes a commissioner of educa*131tion as clearly as it does the treasurer, and it includes the department of education as clearly as it does the department of police.
But although the charter expressly declares that the commissioners of education are city officers we are asked to hold that they are not city officers; and Gunnison v. Board of Education (176 N. Y. 11) is presented to us as the authority which authorizes us to proclaim the law not to be that which the Legislature has declared it to be. So much reliance is placed upon this case that it is well to give the views of the Court of Appeals itself concerning it. Judge Hiscock, in Hogan v. Board of Education (200 N. Y. 370), has analyzed Judge O’Brien’s opinion and stated its effect. He writes: “The appellant attempts to build up an argument in favor of his views on the case of Gunnison v. Board of Education of N. Y. (176 N. Y. 11), but this case will not bear any such burden as he desires to place upon it. Doubtless there are isolated quotations from the charter as it was then assumed to be and expressions of opinion by the learned judge writing the opinion which construed by themselves might inferentially support the position of the present appellant, but, as is well understood, this is not the proper method by which to determine the scope of a decision. The opinion must be interpreted as a whole and whatever was said must be tested by reference to the actual question then before the court. When we do this we see that the question presented to the court in that case was whether a suit by a teacher for his salary should be brought against the board of education as a defendant or against the city under the provisions of the charter. By means of a general discussion of the provisions of the charter constituting the board of education and prescribing its powers and duties the conclusion was reached that such a suit should be brought against it and not against the city.”
Thus it will be seen that the Gunnison case by no means authorizes us to revoke, reverse or ignore the plain language of the Legislature. This being so, and the Legislature having declared the commissioners of education to be “city officers,” they must remain city officers, and the board of education having been declared to be the “ department of education,” *132it must so remain. To. attempt by construction to twist these deliberate words of the Legislature into an opposite meaning is to mock at the English language. Therefore, it follows that the common council may investigate the board of education.
It may be noted in passing that in the Hogan case (supra) certain employees of the board of education were held to be' employees of the city of New York. The Appellate Division in the Hogan case, when it was before that court, also held that " It is true, of course, that the board of education is a corporation distinct from the municipality. It discharges a governmental function, but is not necessarily divorced from the city government. The Legislature might devolve its duties upon some other local agency. The question is one of construction, not one of power in the Legislature.” [Hogan v. Board of Education, 137 App. Div. 255.)
I do not think it necessary to write a dissertation on the general educational policy of the State, or go further than to decide the question before us. It may have been unwise in drafting a charter for the city of Binghamton to deviate from the ' ‘ settled policy ” of the State, if there be any settled policy, or the " settled policy ” of the State Education Department. But that proposition is for the Legislature, not for the courts. No policy of a State department can become so settled that the Legislature cannot upset it. The Education Department itself is a creature of the Legislature and must bow to the will of that august body.
The order should be reversed and the demurrer allowed.
Interlocutory judgment affirmed, with costs, with usual leave to withdraw demurrer and answer upon payment of costs in this court and at Special Term.